                                                   FILED
          IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MONTANA          Nov 26 201a
                   MISSOULA DIVISION               Clerk,u S
                                                         o°r
                                                  District  M Courts
                                                  Mtssouta {);.~,ntana
                                                               ·-On


MATT BARKER, TERRIL             CV 18-179-M-DLC
BERNHARDT, DWAYNE
BINKLEY, MARK BOESCH,
MIKE CONRAD, RANDALL            ORDER
DOANE, KEN DURIE, DAMIAN
EDWARDS, MIKE ELLEN,
DANIEL ENDECOTT, RYAN
EWER, CHUCK FYFE, MIKE
GATES, JASON GORDON, RICK
HAJEK, DAVIS B. HARRIS,
THOMAS HARTZELL, RANDY
HILL, TRAVIS HILL, GRAHAM
HYDE, TYLER JARVIS, GERALD
JELLETICH, PAUL KENNY,
ROBERT MATTIJETZ, JEFF
MCCHRISTIAN, CHRIS
MCPHERSON, LESTER
MEINZEN, ERIN MESSEX,
MARK MILLER, BRUCE
MILLER, ISAAC MILSTEAD,
DAVID NORDMAN, RANDY
PHILLIPS, DENNIS K. RAMEY,
GREGORY RAUER, MILES
RAUER, MICHAEL RYKER,
ALLEN SCHMIDT, BRETT
SHARBONO, ROB SIMS,
WILLIAM "BERT" SMEAD
                       '
MARVIN SNEDIGAR, JONI
SOLANDER, JASON SPEK,
ROGER STEVENS, KI
STODDARD, RICHARD WAYNE
SUMMERS, STEVE TENOLD,
KENNETH TICHENOR, ZACH
TITECA, DAN WALDO, DON
  WHITEHAIR AND PATRICK
  WURSTER

                 Petitioners,

         v.

  SELWAY CORPORATION and the
  SELWAY CORPORATION
  EMPLOYEE STOCK OWNERSHIP
  PLAN,

                 Respondents.



      Before the Court is the Uncontested Motion to Intervene (Doc. 8) filed by

proposed intervenor Max M. Downing ("Downing"). Downing seeks to intervene

pursuant to Federal Rule of Civil Procedure 24(a), "as of right." The Court finds

that Downing may intervene as of right because his motion is timely, he has a

significantly protectable interest relating to the transaction that is the subject of the

action, the disposition may impair or impede his ability to protect that interest, and

his interest is not adequately represented by the existing parties in the lawsuit.

DBSI/TRJ IV Ltd. Partnership v. United States, 465 F .3d 1031, 103 7 (9th Cir.

2006). Accordingly,


      IT IS ORDERED that Downing's Motion (Doc. 8) is GRANTED and he is

hereby granted leave to intervene as Respondent-Intervenor in this matter pursuant

to Rule 24(a).

                                            2
DATED this   2.~~day ofNovember, 2018.



                            Dana L. Christensen, Chief Judge
                            United States District Court




                              3
